Citation Nr: 0608399	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-39 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs




INTRODUCTION

The veteran had active service from January 1966 to January 
1968 and was awarded the combat infantryman badge for service 
in Vietnam. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Sioux Falls, 
South Dakota Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Service connection was not in effect at the time of the 
veteran's death for any disease or injury. 

2.  In a June 2001 decision, the RO denied service connection 
for the cause of the veteran's death and a notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's June 2001 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The June 2001 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005).

2.  New and material evidence has not been received since the 
June 2001 RO decision; thus, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005), 38 C.F.R. § 
3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include the enhanced duty to notify.

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  
In this regard, the Board notes that in correspondence dated 
in January 2004, the RO advised the appellant of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the appellant in procuring the evidence relevant to 
reopening her claim for the cause of the veteran's death, 
including which portion of the information and evidence was 
to be provided by the appellant and which portion VA would 
attempt to obtain on behalf of the appellant.  The appellant 
was advised of the actions that were being taken and the 
evidence that had been obtained.  Quartuccio, 16 Vet. App. at 
187.  The RO advised the appellant of the information and 
evidence necessary to reopen her previously disallowed claim 
of entitlement to service connection for the cause of her 
husband's death as well as what the evidence must show to 
establish her claim. 

The Board acknowledges that the January 2004 VCAA notice 
contained no specific request for the appellant to provide 
any evidence in her possession that pertained to the claim or 
something to the effect that she give VA everything she had 
that pertained to her claim.  38 C.F.R. § 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the appellant for all the information and evidence necessary 
to reopen her claim-that is, evidence of the type that 
should be considered by VA in assessing her claim.  She was 
specifically advised to provide medical evidence that would 
show a reasonable probability that the condition that 
contributed to the veteran's death was caused by injury or 
disease that began during service.  A generalized request for 
any other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice did not harm the appellant, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the appellant with a copies of the March 
and June 2004 rating decisions and October 2004 Statement of 
the Case (SOC), which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence considered to reach that decision.  
The October 2004 SOC provided the appellant with notice of 
all the laws and regulations pertinent to her claim, 
including the law and implementing regulations of the VCAA.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187. 

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the appellant was provided with 
notice of what type of information and evidence was 
needed to substantiate her application to reopen her 
claim for service connection for the cause of the 
veteran's death, but she was not provided with notice of 
the type of evidence necessary to establish the 
effective date for the disability on appeal.  Despite 
the inadequate notice provided to the appellant on this 
element, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been 
prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence 
is against the appellant's application to reopen her 
claim for service connection for the cause of the 
veteran's death, any question as to the appropriate 
effective date to be assigned is rendered moot.  

The Board finds that the requirements under the law as 
pertains to new and material evidence claims have been 
met, and the Board will proceed with appellate review.

Background

In a June 2001 decision, the RO denied service connection for 
the cause of the veteran's death.  The veteran died on March 
17, 1989 from hepatorenal syndrome due to cirrhoses of the 
liver.  The RO noted that the service medical records 
reflected no complaints or treatment for any liver disorder 
and the veteran's fatal liver disorder was not one of the 
presumptive disorders for a finding of service connection as 
the result to herbicide exposure.  

The appellant was advised of the RO denial and a notice of 
disagreement was not received within the subsequent one-year 
period.

In October 2003, the appellant filed to reopen her claim for 
entitlement to service connection for the cause of the 
veteran's death.  In her application, she contends that 
veterans who suffered from PTSD also have a much higher rate 
of alcoholism and therefore the veteran's death was due to 
PTSD. 

In support of her claim, she submitted a personal statement 
describing why she felt the veteran had PTSD and statements 
from a friend who had known the veteran and from his niece 
who felt he had PTSD from service.  

The RO also obtained VA medical records dated in 1987 which 
reflect treatment for gastrointestinal problems and noted a 
history of long-standing ethanol abuse and alcoholic liver 
disease.  There was no reference to the veteran having PTSD 
from service.  The veteran's service medical records are also 
of record and contain no reference to psychiatric problems or 
PTSD.

In May 2004 the appellant submitted a study concerning 
American Indian Veterans and a study entitled "The 
Prevalence of Posttraumatic Stress Disorder Amoung Indian 
Vietnam Veterans: Disparities and Context."  

Laws and Regulations

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The appellant claims that the veteran had PTSD as the result 
of service and abused alcohol as a result.  In reviewing this 
claim, the Board observes that Section 8052 of the Omnibus 
Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective 
for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, section 8052 also 
amended 38 U.S.C.A. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d).  

Further, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that compensation could 
not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
105(a) either for a primary alcohol abuse disability incurred 
during service or for any secondary disability that resulted 
from primary alcohol abuse during service.  Allen v. 
Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  There can be 
service connection for compensation purposes for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a service-connected disability.  However, a 
veteran can only recover if able to "adequately establish 
that their alcohol or drug abuse disability is secondary to 
or is caused by their primary service-connected disorder."  
Allen, 237 F.3d at 1381.  Such compensation would only result 
"where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  Ibid.

The Allen decision explicitly overruled prior decisions on 
this subject from the United States Court of Appeals for 
Veterans Claims (Court), including in particular Barela v. 
West, 11 Vet. App. 280 (1998).  (The Allen decision also 
appeared to overrule, either in total or in part, two 
precedent opinions issued by the VA General Counsel, 
including VAOPGCPREC 2-98 and VAOPGCPREC 7-99).

In Allen, the Federal Circuit held that 38 U.S.C.A. § 1110 
permits a veteran to receive compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  In 
other words, section 1110 does not preclude compensation for 
an alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, 
and (b) secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence has been amended.  This amendment is applicable in 
the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  The appellant's claim was denied in June 2001 
because it was determined that the veteran had no liver 
problems or treatment in service and the cause of his death 
was hepatorenal syndrome due to cirrhosis of the liver.  It 
was also noted that his liver disorder was not one of the 
presumptive disorders associated with herbicide exposure from 
Vietnam so that service connection on that basis was also 
denied.   The June 2001 RO decision is final.  38 U.S.C.A. § 
7105.  

Since the prior final decision, evidence has been added to 
the claims file, but while new is not material to the 
underlying issue.  The appellant now claims the veteran had 
PTSD as the result of his service and that his alcohol abuse 
is related to his PTSD.  The record does not contain and the 
appellant has not submitted any competent medical evidence 
that the veteran actually had PTSD as the result of his 
service.  Indeed, the service medical records and VA 
treatment records that have been obtained are negative for 
any showing that the veteran had PTSD or any psychiatric 
problem as the result of service.  During his lifetime the 
veteran had not claimed and service connection was not in 
effect for PTSD. 

The literature cited by the appellant, while addressing the 
potential link between PTSD and alcoholism, is general in 
nature, and is not specific to this veteran's case.  Indeed, 
when considered with the negative medical evidence of record 
and the fact that the veteran was not service connected for 
PTSD, the Board must find such excerpts to be speculative at 
best as they relate to this case.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995)(finding that a treatise abstract 
submitted by the veteran did not establish any connection 
between his particular condition and service sufficient to 
well ground his claim for service connection.).  These 
articles do not establish a nexus between the disease which 
caused the veteran's death and the claim that he had PTSD as 
the result of service. 

In addition, unsupported lay statements, even if new, do not 
serve as a predicate to reopen a previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Lay persons 
are not competent to give a medical opinion as to diagnosis 
or causation.  Therefore, lay statements to the effect that 
the veteran had PTSD during service are not new and material 
evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999), and are insufficient to reopen the claim. See Savage 
v. Gober, 10 Vet. App. 488 (1997); Moray.

The appellant claims that the veteran had PTSD which caused 
his alcohol abuse and liver disease, which, according to the 
Certificate of Death, caused his death.  However, she has not 
submitted any competent evidence to substantiate the 
essential element of her claim, that the veteran had PTSD as 
the result of service. 

The additional evidence submitted in support of her claim is 
not new and material.  It does not include any competent 
evidence that cures the underlying evidentiary defect.  There 
is no competent medical evidence of a diagnosis of PTSD.  
Thus, PTSD could not have played a role in his death.  Even 
if she is competent to state that the veteran used alcohol, 
service connection for PTSD has not been established.  
Service connection for alcohol abuse as a primary disorder is 
prohibited.  The alcohol abuse and resultant liver disease 
would need to be secondary to, or as a symptom of, a service-
connected disability.  Thus, that argument, absent a 
diagnosis of PTSD for which service connection could 
theoretically be granted, is without merit and does not serve 
to reopen the claim.  

Evidence submitted since the RO's June 2001 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's June 2001 
decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
the cause of the veteran's death is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


